DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “ATSC Candidate Standard Revision: Signaling, Delivery, Synchronization, and Error Protection” (hereinafter ‘ATSC Standard’, Doc. S33-1-951r14).

Regarding claims 1, 3, 5, 6 and 12, ATSC teaches a digital television transmitter assembly (broadcaster; signaling server);  comprising: 
at least one processor programmed with instructions (these elements are inherent on computing devices) to: 
send to at least one display information to be presented using at least one digital television signaling (service information; sections 5.1 to 5.5; pages 14-17) comprising one or more of: 
[FL1] a low level signaling (LLS)_table_id = OxFF, "User-defined usage" (section 6.8, page 44. Table 6.1) with user service bundle description (USBD) (section 7.1.3; page 53-55)  and Service-based Transport Session Instance Description (S-TSID) maintained (section 7.1.4; pages 55-57) and an extensible markup language (XML) document defined with namespace for @deviceType indicating a type of device that the display is (section 6.8, page 44).  

Regarding claim 2, ATSC standard teaches wherein the digital television signaling comprises advanced television systems committee (ATSC) 3.0 signaling (section 1, page 1).  

Regarding claim 13, ATSC standard teaches comprising: presenting the digital sign information according to at least one data element in the PUT identifying a service associated with the digital sign information (@serviceID; table 6.2).

Regarding claim 14, ATSC standard teaches comprising: presenting the digital sign information according to at least one data element in the PUT identifying a channel number of the service (@majorChannelNo; @minorChannelNo; Table 6.2).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “ATSC Candidate Standard Revision: Signaling, Delivery, Synchronization, and Error Protection” (hereinafter ‘ATSC Standard’, Doc. S33-1-951r14) in view of Kamela et al. (hereinafter ‘Kamela’, Pub. No. 2020/0145728).

Regarding claim 8, ATSC standard teaches all the limitations of the claim it depends on. On the other hand, ATSC standard does not explicitly teach comprising at least one universal serial bus (USB) dongle comprising an advanced television systems committee (ATSC) 3.0 receiver.  
However, in an analogous art, Kamela teaches including an ATSC 3.0 receiver in an USB dongle ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ATSC standard’s invention with Kamela’s feature of having the ATSC 3.0 receiver to be a USB dongle for the benefit of giving portability to the receiver with an standard connection port.
 
Regarding claim 9, ATSC standard and Kamala teach wherein USB data storage is implemented in a dongle (Kamala: [0035]).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “ATSC Candidate Standard Revision: Signaling, Delivery, Synchronization, and Error Protection” (hereinafter ‘ATSC Standard’, Doc. S33-1-951r14) in view of Eller et al. (hereinafter ‘Eller’, Pub. No. 2002/0116717).

Regarding claim 10, ATSC Standard teaches all the limitations of the claim it depends on. On the other hand, ATSC Standard does not explicitly wherein the display comprises a consumer display.  
However, in an analogous art, Eller teaches a system for transmitting content using ATSC standard to public and home displays (billboards and home display, television, Fig. 7; [0033]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ATSC Standard’s invention with Eller’s feature of having the receiver to be consumer display for the benefit of displaying content on a television at home.
Regarding claim 10, ATSC Standard teaches all the limitations of the claim it depends on. On the other hand, ATSC Standard does not explicitly wherein the display comprises a public display.  
However, in an analogous art, Eller teaches a system for transmitting content using ATSC standard to public and home displays (billboards and home display, television, Fig. 7; [0033]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ATSC Standard’s invention with Eller’s feature of having the receiver to be public display for the benefit of displaying content or ads on displays to be watched by multiple people.

Allowable Subject Matter
Claims 4, 7, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/           Primary Examiner, Art Unit 2421